UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-2434



In Re: FRANK PAUL LUKACS,

                                                         Petitioner.



       On Petition for Writ of Mandamus.   (CA-97-3483-PJM)


Submitted:   October 30, 1998           Decided:   November 13, 1998


Before WILLIAMS and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Frank Paul Lukacs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Paul Lukacs filed a petition for a writ of mandamus re-

questing that this court order the district court to: (1) vacate

its order prohibiting the parties from filing further pleadings or

motions until such time as the district court is able to dispose of

motions currently pending; and (2) permit Lukacs to file further

pleading, motions, affidavits, and appeals. In this mandamus peti-

tion, Lukacs failed to establish that he has a clear right to the

relief sought and that no other remedy is adequate. See In re First

Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988). Further,

mandamus may not be used as a substitute for appeal. See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). We there-

fore deny Lukacs' petition for a writ of mandamus. Lukacs’ motion

for leave to file an attachment to his mandamus petition is

granted. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2